             Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

     JOSEPH KIRBY, II, Individually and §
     On Behalf of All Others Similarly  §
     Situated,                          §
                                        §
     Plaintiffs,                        §
                                        §
     v.                                 §                      Civil Action No.
                                        §
     BISHOP LIFTING PRODUCTS, INC.,     §                     7:18-CV-00181
     BEM BUSINESS MANAGEMENT, LLC §
     f/k/a M-CABLE LLC and d/b/a W R C, §
     LLC; CMM BUSINESS                  §
     MANAGEMENT, INC. f/k/a MATEX       §
     WIRE ROPE CO., INC.; MATEX         §
     ACQUISITION CORPORATION d/b/a      §
     WRC and MATEX WIRE ROPE CO.,       §
                                        §
     Defendants.

                             PLAINTIFF’S ORIGINAL COMPLAINT


          Plaintiff Joseph Kirby, II (“Named Plaintiff”) on behalf of himself and all others similarly

   situated (“Class Members” herein) (Named Plaintiff and Class Members are collectively referred

   to herein as “Plaintiffs”) bring this Fair Labor Standards Act (“FLSA”) suit against the above-

   named Defendants under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended. They

   show as follows:

                                       I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,



   Plaintiff’s Original Complaint                                                         Page 1
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 2 of 11



   unless the employee receives compensation for his employment in excess of 40 hours at a rate not

   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich

   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Defendants violated the FLSA by improperly classifying, or other otherwise treating, its

   Technicians as employees exempt from the guarantees and protections of the FLSA. Specifically,

   Defendants have failed and refused to pay their Technicians at time-and-one-half their regular rates

   of pay for all hours worked in excess of forty hours within a workweek. Instead, Defendants paid

   their Technicians a base salary plus bonuses but did not pay for overtime hours at a rate that is not

   less than one-and-one-half their regular rates of pay. Because there are other putative plaintiffs

   who are similarly situated to the Named Plaintiff with regard to the work performed and the

   Defendant’s compensation policies, Named Plaintiff brings this action as a collective action

   pursuant to 29 U.S.C. § 216(b).

                                              II. PARTIES

3. Named Plaintiff Joseph Kirby, II is an individual who resides in Ector County, Texas and was

   employed by Defendants within the meaning of the FLSA. Named Plaintiff was employed by

   Defendants from approximately from approximately February 2013 until August 2018. He has

   consented to be a party-plaintiff in this action and his consent form is attached hereto as “Exhibit

   A.”

4. The Named Plaintiff and Class Members are Defendants’ current and former Technicians.

5. Defendant Bishop Lifting Products, Inc. is a Delaware corporation that is authorized to do business

   in Texas and that is doing business in Texas. Defendant Bishop Lifting Products, Inc. may be

   served with process by service on its registered agent for service, C T Corporation System, 1999

   Bryan St., Ste. 900, Dallas, Texas 75201-3136.



   Plaintiff’s Original Complaint                                                           Page 2
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 3 of 11



6. Defendant Matex Acquisition Corporation is a Delaware corporation that is authorized to do

   business in Texas and that is doing business in Texas. Matex Acquisition Corporation does

   business as WRC and also does business as Matex Wire Rope Co. Defendant Matex Acquisition

   Corporation may be served with process by service on its registered agent for service, Capitol

   Corporate Services, Inc., 206 East 9th Street, Suite 1300.

7. Defendant BEM Business Management LLC is a Texas LLC that is authorized to do business in

   Texas and that is doing business in Texas. BEM Business Management LLC is formerly known

   as M-Cable LLC. BEM Business Management LLC does business as W R C, LLC. Defendant

   BEM Business Management LLC may be served with process by service on its registered agent

   for service, C. Michael Matthews, 3793 FM 1844, Gladewater, Texas 75647.

8. Defendant CMM Business Management, Inc. is a Texas corporation that is authorized to do

   business in Texas and that is doing business in Texas. CMM Business Management, Inc. is

   formerly known as Matex Wire Rope Co., Inc. CMM Business Management, Inc. may be served

   with process by service on its registered agent for service, Clarence Michael Matthews, 1215

   Industrial Blvd., Kilgore, Texas 75662.

                                    III. JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction in this matter because Plaintiffs assert claims arising

   under federal law. Specifically, Plaintiffs assert claims arising under the Fair Labor Standards Act

   of 1938, as amended, 29 U.S.C. § 201, et seq. This Court, therefore, has jurisdiction pursuant to

   28 U.S.C. § 1331.

10. Venue is proper in the Midland/Odessa Division of the United States District Court for the Western

   District of Texas. All or a substantial part of the events forming the basis of this suit occurred in

   Midland and Ector Counties, Texas, which is in this District and Division. Venue in this Court is



   Plaintiff’s Original Complaint                                                           Page 3
               Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 4 of 11



   therefore proper under 28 U.S.C. § 1391(b). Named Plaintiff Kirby was an employee of Defendant

   and performed work for Defendant in Midland and Ector Counties, Texas. Defendants do business

   in Midland and Ector Counties, Texas. Defendants are subject to this Court’s personal jurisdiction

   with respect to this civil action. Defendants thus reside in this district and division. 28 U.S.C.

   §1391(c). Venue in this Court is therefore proper under 28 U.S.C. § 1391(b)(1).

                                 IV. COVERAGE UNDER THE FLSA

11. At all relevant times, Defendants have, jointly and individually, acted, directly or indirectly, in the

   interest of an employer with respect to Named Plaintiff and the Class Members.

12. At all times hereinafter mentioned, Defendants have, jointly and individually, been an “employer”

   within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

13. At all times hereinafter mentioned, Defendants have, jointly and individually, been engaged in an

   “enterprise” within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

14. At all times hereinafter mentioned Defendants have, jointly and individually, been an enterprise

    engaged in commerce or in the production of goods for commerce within the meaning of Section

    3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendants are an enterprise and have had

    employees engaged in commerce or in the production of goods for commerce, or employees

    handling, selling, or otherwise working on goods or materials that have been moved in or produced

    for commerce by any person and in that said enterprise has had and has an annual gross volume of

    sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail level

    which are separately stated).

15. At all times hereinafter mentioned, Named Plaintiff and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom



    Plaintiff’s Original Complaint                                                            Page 4
                Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 5 of 11



   Defendants at all relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29

   U.S.C. § 203(g).

                                    V. FACTUAL ALLEGATIONS

   A. Background Regarding Defendants

16. Defendants are oilfield services companies. They provide sales, service, and repair of wire ropes

   and cables used in the oilfield. Defendants provide these services in the Permian Basin and in

   other major U.S. oil and gas plays.

17. In approximately 2012, Defendants BEM Business Management LLC (then M-Cable LLC d/b/a

   WRC LLC) (“WRC”) and CMM Business Management, Inc. (then Ma-Tex Wire Rope Co.) (“Ma-

   Tex"), Inc. merged operations but maintained their separate legal entities. The two entities utilized

   shared management, payroll personnel, and employees.

18. As a result of the merger, WRC’s two terminals in Alice, Texas and Pleasanton, Texas joined with

   Ma-Tex Wire Rope Co., Inc.’s terminals in Midland, Texas; Kilgore, Texas; and Shreveport,

   Louisiana.

19. Named Plaintiff began working for Defendants WRC and Ma-Tex in 2013. When hired and for

   the rest of his employment with WRC and Ma-Tex Wire Rope Co., Inc., Named Plaintiff was a

   Technician. At the time, he worked in the Alice and Pleasanton terminals. While employed in the

   Alice and Pleasanton terminals, Named Plaintiff was paid by WRC.

20. In approximately July 2016, Named Plaintiff transferred to Defendants WRC and Ma-Tex’s

   Midland terminal where he continued to work as a Technician. After that transfer, Named Plaintiff

   was paid by Defendant Ma-Tex Wire Rope Co., Inc.

21. In August of 2017, Defendant Bishop Lifting Products, Inc. (“Bishop”) acquired Defendants WRC

   and Ma-Tex. Named Plaintiff continued working as a Technician jointly for Defendants WRC,



   Plaintiff’s Original Complaint                                                           Page 5
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 6 of 11



   Ma-Tex Wire Rope Co., Inc., and Bishop. Bishop took over the management of the entire business,

   including Ma-Tex and WRC, implementing its pre-existing safety program over all employees,

   providing benefits to all employees, providing Human Resources functions for all employees, and

   providing the backend management support for WRC and Ma-Tex.

22. After Bishop acquired WRC and Ma-Tex, Named Plaintiff was paid by Defendant Ma-Tex

   Acquisition Corporation.

23. Bishop currently has operations in Texas, Louisiana, Oklahoma, Kansas, and Colorado.

   (https://lifting.com/2017/08/01/bishop-lifting-products-inc-finalizes-acquisition-matex-wire-

   rope/, last visited October 3, 2018).

24. Defendants exercised a unified operation and common control over the businesses known as BEM

   Business Management LLC, CMM Business Management, Inc., and Ma-Tex Acquisition

   Corporation. Defendants are part of a single integrated enterprise that employed Plaintiffs.

   B. Background Regarding the Plaintiffs’ Work and Compensation

25. Named Plaintiff and the Class Member Technicians across Defendants’ locations had the same job

   duties; while working at a terminal, they removed the wire cable on wireline vehicles and

   reinstalled new wire cables on those vehicles. Named Plaintiff and the Class Member Technicians

   also repaired wire cables when necessary.

26. For all times relevant to this action, as Technicians, the Plaintiffs’ primary job duty for the

   Defendants has been the performance of manual, non-management work. The Plaintiffs’ primary

   job duty is not the performance of office, or non-manual work directly related to Defendant’s

   management or general business operations, or those of its customers.

27. Rather, Plaintiffs spend most of their time performing manual tasks outside oilfield terminals, such

   as (1) unspooling wire cables; (2) repairing wire cables; (3) respooling wire cables; and (4)



    Plaintiff’s Original Complaint                                                          Page 6
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 7 of 11



   collecting and relaying information to supervisors for analysis. The job duties of the Technicians

   at each of the Defendants’ locations was and is essentially the same. As a result, each Technician

   performed the same or similar job duties throughout the Defendants’ operations. The job functions

   of Plaintiffs required little to no official training, and they did not require a college education or

   advanced degree.

28. The daily and weekly activities of Plaintiffs were routine and largely governed by standardized

   plans, procedures and checklists created by Defendants. Virtually every job function was

   predetermined by Defendants, including the tools to use at a job site, the information to compile,

   and schedule of work and related work duties. The Plaintiffs were prohibited from varying their

   job duties outside of the predetermined parameters.

29. Plaintiffs did not direct the work of two or more employees at any time during their employment

   as Technicians. Plaintiffs did not have the authority to hire or fire other employees, and their

   suggestions and recommendations as to the hiring, firing, advancement, promotion, or any other

   change of status of other employees were not given particular weight. Technicians did not perform

   work that required knowledge of an advanced type in a field of science or learning customarily

   acquired by a prolonged course of specialized intellectual instruction; and they do not perform

   work in a recognized field of artistic or creative endeavor.

30. Named Plaintiff and Class Members worked very long hours. The Technicians typically worked

   between five and seven (7) days per week, eight or more hours per day. Thus, during all times

   relevant to this action, in weeks in which they work, Plaintiffs typically worked more than forty

   hours per week.




   Plaintiff’s Original Complaint                                                           Page 7
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 8 of 11



31. For example, during the workweek of May 7-13, 2017, Named Plaintiff worked 65.19 hours.

   During the workweek of June 11-17, 2017, Named Plaintiff worked 52.45 hours. During the

   workweek of June 18-24, 2017, Named Plaintiff worked 59.87 hours.

32. Although they worked long hours, Plaintiffs were misclassified, or otherwise treated, as exempt

   under the Fair Labor Standards Act. Defendants required the Plaintiffs to work the long hours

   described above and thus knew that Plaintiffs and Class Members regularly worked in excess of

   40 hours per week. Nonetheless, Defendants failed and refused to compensate the Named Plaintiff

   and Class Members at a rate that is not less than time-and-one-half their regular rates of pay for

   the hours they worked in excess of 40 in a workweek.

33. For the entirety of his employment, Defendants paid Named Plaintiff a base salary with bonuses

   but with no overtime compensation. From as early as 2013 and up until January 1, 2018,

   Defendants paid its Technicians a base salary with bonuses but with no overtime compensation.

34. Beginning on January 1, 2018, Defendants reclassified some, but not all, of its Technicians as non-

   exempt and started paying them an hourly rate plus overtime.

35. Defendants have employed and are employing other individuals as Technicians who have

   performed the same job duties under the same pay provisions as Named Plaintiff, in that they have

   performed, or are performing, the same job duties, have been misclassified as “exempt” employees,

   have consistently worked in excess of forty hours in a workweek and have been denied overtime

   compensation at a rate of not less than one-and-one-half times their regular rates of pay.

36. Defendants have knowingly, willfully, or with reckless disregard carried out, and continues to carry

   out, its illegal pattern or practice of failing to pay overtime compensation to Named Plaintiff and

   the Class Members.




    Plaintiff’s Original Complaint                                                          Page 8
              Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 9 of 11



                         VI. COLLECTIVE ACTION ALLEGATIONS

37. Named Plaintiff and the Class Members performed the same or similar job duties as one another

   in that they worked as, and performed the duties of Technician, in Defendants’ terminals. Further,

   Named Plaintiff and the Class Members were subjected to the same pay provisions in that they

   were all paid a salary plus bonuses with no overtime for some or all of their employment.

   Moreover, Named Plaintiff and Class Members were all misclassified or otherwise treated as

   “exempt” under the FLSA, were denied overtime pay, and were consistently required to work in

   excess of forty (40) hours in a workweek. Thus, the Class Members are owed unpaid overtime for

   the same reasons as Named Plaintiff, without regard to their individualized circumstances.

38. Defendants’ failure to compensate Technicians for hours worked in excess of 40 in a workweek

   as required by the FLSA results from a policy or practice of misclassifying its Technicians as

   exempt. This policy or practice is/was applicable to the Named Plaintiff and all Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiff or those joining this lawsuit. Rather, the same policy or practice that resulted in the non-

   payment of overtime compensation to Named Plaintiff also applied to all Class Members.

   Accordingly, the “Class Members” are properly defined as:

              All individuals who worked as Technicians for Defendants in the past
              three years and who, during one or more workweeks, were paid a salary
              with no overtime.

                VII. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

39. During the relevant period, Defendants violated Section 7 of the FLSA, 29 U.S.C. §§ 207, and

   215(a)(2), by employing employees in an enterprise engaged in commerce or in the production of

   goods for commerce within the meaning of the FLSA as stated herein above, for workweeks longer

   than 40 hours without compensating such employees for their work in excess of forty hours per


   Plaintiff’s Original Complaint                                                           Page 9
             Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 10 of 11



week at rates no less than one-and-one-half times their regular rates for which they were employed.

Defendants have acted willfully in failing to pay Plaintiffs and the Class Members in accordance

with applicable law.

                                 VIII. PRAYER FOR RELIEF

        WHEREFORE, cause having been shown, Named Plaintiff prays for an expedited order

certifying a class and directing notice to putative class members pursuant to 29 U.S.C. § 216(b)

and, individually, and on behalf of any and all such class members, on trial of this cause, judgment

against Defendants, jointly and severally, as follows:

        a.      For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

Defendants liable for unpaid back wages due to Plaintiffs (and those who may join in the suit) and

for liquidated damages equal in amount to the unpaid compensation found due to Plaintiffs (and

those who may join the suit);

        b.      For an Order awarding Plaintiffs (and those who may join in the suit) the taxable

costs and allowable expenses of this action;

        c.      For an Order awarding Plaintiffs (and those who may join in the suit) attorneys’

fees;

        d.      For an Order awarding Plaintiffs (and those who may join in the suit) pre-judgment

and post-judgment interest at the highest rates allowed by law;

        e.      For an Order awarding Plaintiffs declaratory and injunctive relief as necessary to

prevent the Defendants’ further violations, and to effectuate the purposes, of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

        f.      For an Order granting such other and further relief, at law or in equity, as may be

necessary and/or appropriate.



Plaintiff’s Original Complaint                                                          Page 10
         Case 7:18-cv-00181-DC Document 1 Filed 10/11/18 Page 11 of 11



                                    Respectfully Submitted,

                                    MORELAND VERRETT, P.C.
                                    The Commissioners House at Heritage Square
                                    2901 Bee Cave Road, Box L
                                    Austin, Texas 78746
                                    Tel: (512) 782-0567
                                    Fax: (512) 782-0605

                                    By: /s/ Daniel A. Verrett
                                           Daniel A. Verrett
                                           Texas State Bar No. 24075220
                                           daniel@morelandlaw.com

                                    Edmond S. Moreland, Jr.
                                    State Bar No. 24002644
                                    edmond@morelandlaw.com
                                    13590 Ranch Road 12
                                    Wimberley, Texas 78676
                                    (512) 782-0567
                                    (512) 782-0605 - telecopier

                                    ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                            Page 11
